DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: STATOR COMPRISING A COIL HAVING EXPOSED CONDUCTORS COUPLED AND FORMED AS CURVED PORTIONS.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the conductor exposed portion of the electric wire is formed as a curved portion that is curved as a whole” of claim 1, and the ‘the curved portion to be convex toward side of another electric wire when viewed from the radial direction’ recited in claim 2, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. It is noted that the curved portion shown in figure 2, appear to be curved in a plane perpendicular to the radial direction.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, Applicant recites “a coil formed of a plurality of electric wires having a conductor and an insulating film covering the conductor”. It is unclear whether Applicant is indicating that the entire plurality of wires are composed of one conductor with an insulating film or if each wire has a conductor and an insulating film covering the conductor. Examiner will interpret limitation as “a coil formed of a plurality of electric wires each having a conductor and an insulating film covering the conductor.   
curved as a whole”, however, in Fig. 2 and 3B, it appears that the exposed conductor end is perpendicular to the radial direction at a certain point of the curvature. It is uncertain whether the curved portion should be curved as a whole. Examiner will interpret limitation as the curved portion being curved in the axial direction.
Claims 2-5 are rejected for being dependent on claim 1. 
In claim 2, it is unclear what is meant by “wherein the curved portion is curved to be convex toward a side of another electric wire to be coupled when viewed from a radial direction of the stator core”. The claim appears to infer a curved portion of a single electric wire forms a convex when coupled to a side of another electric wire. However, in Fig 2, both wires together appear to form a convex shape when viewed from the radial direction. Examiner will interpret limitation as “wherein the curved portion is curved form a convex toward with a side of another electric wire to be coupled with said curved portion when viewed from a radial direction of the stator core.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogihara et al. (US 2012/0133235).
In claim 1, Ogihara discloses (Fig. 5 and 7) a stator (3) comprising: an annular stator core (32); and a coil (31) formed of a plurality of electric wires (33, 39) having a conductor (33) and an insulating film (39; [0039]) covering the conductor (33) and including: a conductor exposed portion (33e) which protrudes in an axial direction of the stator core (32) and in which the conductor (33) is exposed at an end portion (33n) of each of the electric wires (33, 39); and a coupling portion (33g) in which a distal end of the conductor exposed portion (33e) in one electric wire (33, 39) and a distal end of the conductor exposed portion (respective 33e) in another electric wire (respective 33, 39) are coupled, wherein the conductor exposed portion (33e) of the electric wire (33, 39) is formed as a curved portion (Comp_C; annotated in Fig. 7 below) that is curved in the axial direction (annotated in Fig. 7 below).
In claim 2, Ogihara discloses wherein the curved portion (Comp_C) is curved form a convex with a side of another electric wire (respective 33, 39) to be coupled with said curved portion (Comp_C) when viewed from a radial direction of the stator core (32).


    PNG
    media_image1.png
    745
    729
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ogihara et al. (US 2012/0133235) in view of Furuya et al. (JP 2018-067516; English Machine Translation Provided).
In claim 3, Ogihara teaches the stator of claim 1, with the exception of wherein the insulating film includes a hole inside, and the hole is formed by a hollowed capsule.
However, Furuya teaches (Fig. 1) forming an insulating film (3) forming holes made of hollow capsules (bubbles; [0019]).
Therefore in view of Furuya, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the stator of Kikuchi to have the insulating film includes a hole inside, and the hole is formed by a hollowed capsule, in order to provide an insulation having a low di-electric constant (Furuya; [0019]). 

However, Furuya teaches (Fig. 1) forming an insulating film (3) of polyimide (a known decomposable resin) forming holes (bubbles; [0019]).
Therefore in view of Furuya, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the stator of Kikuchi to have the insulating film including a hole inside, and the hole is formed of a thermally decomposable resin, in order to provide an insulation having a low di-electric constant (Furuya; [0019]), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ogihara et al. (US 2012/0133235) in view of Mourou et al. (8878414).
In claim 5, Ogihara teaches the stator of claim 1, with the exception of wherein the conductor exposed portion is formed to have a length of 6 mm or more and 7 mm or less.
However, Mourou teaches (Fig. 1) a stator (10) having a conductor exposed portion (26) formed to have a length of 6 mm or more and 7 mm or less (since the length can be between 2mm and 7mm; Col. 4, ln. 27-32).
Therefore in view of Mourou, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the stator of Ogihara to have the conductor exposed portion formed to have a length of 6 mm or more and 7 mm or less, in order to prevent heat from being transferred to the insulating films (Mourou; Col. 4, ln. 1-26).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Tokizawa et al. (US 2014/0300237) teaches a stator of a motor having electrical conductors with end portions connected to each other and forming a concave shape when viewed from a radial direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner




/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832